IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                       Assigned on Briefs September 10, 2015

         STATE OF TENNESSEE v. AURELIO GARCIA SANCHEZ

                 Appeal from the Criminal Court for Macon County
                   No. 2012CR13     David Earl Durham, Judge




              No. M2014-01997-CCA-R3-CD – Filed December 4, 2015
                       _____________________________

THOMAS T. WOODALL, J., concurring.

       First, I concur in Judge Holloway’s separate opinion, and with the results reached
in the lead opinion. Second, I write to remind both the State and the defense bar that
under binding precedent from our supreme court that “[s]imply stated, polygraph
evidence is inadmissible.” State v. Sexton, 368 S.W.3d 371, 409 (Tenn. 2012). The
results of polygraph examinations are inherently unreliable, they are thus not probative,
and they lack relevance. A defendant’s willingness or refusal to take a polygraph test is
not admissible. Id. The trial court should have sua sponte ruled that all evidence of the
polygraph examination in this case must be excluded. I know of no exception to the rule
of inadmissibility of such evidence. Whether the threat or use of a polygraph
examination might someday be argued by a defendant as evidence of an involuntary
statement or as evidence of coercion, and thus be an exception to the rule of
inadmissibility, is not raised in this case.

      All this being said, I fail to see in this case how the erroneous admission of
evidence of the polygraph examination during the suppression hearing affected the issue
before the trial court – whether the statements made by Defendant should have been
suppressed. Accordingly, I too believe that the judgments must be affirmed.


                                  ____________________________________________
                                  THOMAS T. WOODALL, PRESIDING JUDGE